DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-14, 26, 38, 50, 62, 75, 88, 91-92 and 100-106 are pending in the application.  Claims 15-25, 27-37, 39-49, 51-61, 63-74, 76-87, 89-90, 93-99 and 107-121 are cancelled.
Priority
	This application claims priority benefit of U.S. Provisional Application No. 62/835,335, filed on April 17, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted 08/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Trimble on 09/06/2022.
The application has been amended as follows: 
	Claim 104 (lines 9-11) are amended as follows:

interferon beta-1a, Bioferon, Ingaron, Inmutag 
Oligotide, Zutectra, Shaferon, interferon alfa-2b 
Claim 104 (line 15) is amended as follows:
recombinant human interleukin-2 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed crystalline and amorphous forms of Compound I, pharmaceutical compositions thereof, and methods of treating HBV infection comprising administering these forms or pharmaceutical compositions thereof are novel and unobvious over the prior art.  These closest prior art is found in The closest prior art is  WO 2016/141092 A1 (cited by Applicants).  The reference teaches (see, paragraph [0453]) a compound of Example 44 as presented below:

    PNG
    media_image1.png
    236
    308
    media_image1.png
    Greyscale

The reference also teaches (see, paragraph [0050]) that the compound can also be prepared as pharmaceutically acceptable salts, which include phosphates, succinates and sulfonates. This reference also states (see, paragraph [0054]) that the compounds include all possible optically pure forms, which can be resolved using conventional techniques such as fractional crystallization. However, it does not explicitly teach the exact crystalline forms of the acid salts of the compound, specifically characterized by the X-ray powder diffraction pattern, or an amorphous form of the compound, as recited in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Claims 1-14, 26, 38, 50, 62, 75, 88, 91-92 and 100-106, renumbered 1-29 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625